UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-6032



In Re:   HAYWARD LEON ROGERS,

                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                            (CA-05-1555)


Submitted:   April 27, 2006                   Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Hayward Leon Rogers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hayward Leon Rogers petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.    He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court dismissed Rogers’ § 2254

petition without prejudice on February 28, 2006.      Accordingly,

because the district court has recently decided Rogers’ case, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                                 - 2 -